J-A29016-16

                                  2017 Pa. Super. 141



COMMONWEALTH OF PENNSYLVANIA                       IN THE SUPERIOR COURT OF
                                                         PENNSYLVANIA
                            Appellee

                       v.

JOHN LEWIS RUSH

                            Appellant                   No. 767 WDA 2015


            Appeal from the Judgment of Sentence March 10, 2015
              In the Court of Common Pleas of Allegheny County
              Criminal Division at No(s): CP-02-CR-000290-2014


BEFORE: DUBOW, J., MOULTON, J., and MUSMANNO, J.

OPINION BY MOULTON, J.:                                  FILED MAY 11, 2017

       John Lewis Rush appeals from the March 10, 2015 judgment of

sentence entered in the Allegheny County Court of Common Pleas following

his convictions of four counts of aggravated assault and one count each of

disarming a law enforcement officer; torture of a police animal; cruelty to

animals; resisting arrest; escape; possession of a weapon; and flight to

avoid apprehension, trial, or punishment.1 We affirm.

       The trial court set forth the following facts:

              On January 28, 2014, [Allegheny County Sheriff‟s Office
           Deputy John Herb] was assigned to the fugitive squad, and
           was looking for . . . Rush. [Rush] had a warrant out for his
           arrest for violating the conditions of his probation for a
____________________________________________


       1
       18 Pa.C.S. §§ 2702(a)(3), 5104.1(a), 5511.2(b), 5511(a)(2.1)(i)(A),
5104, 5121(a), 907(b), and 5126(a), respectively.
J-A29016-16


       prior conviction. Deputy Herb had received information
       that [Rush] was in the Lawrenceville section of Pittsburgh.
       Once Deputy Herb reached Butler Street in Lawrenceville,
       he observed an individual who roughly matched the
       description of [Rush]. That individual identified himself to
       the Deputy as “John” and, shortly thereafter, lunged at the
       Deputy‟s handgun.     A physical struggle ensued.       The
       Deputy successfully pushed away from “John” and once he
       had created some distance between them, the Deputy
       fired his taser which struck “John” but had no effect.
       Immediately thereafter, “John” charged the Deputy and
       multiple punches were exchanged. At the conclusion of
       the skirmish, “John” ran away from the Deputy. The
       Deputy pursued, yelling at “John” that he was under
       arrest.   Deputy Herb eventually lost sight of “John”.
       Deputy Herb radioed a report of the incident including the
       location. Approximately 40 minutes later, Deputy Herb,
       who was still searching for [Rush], became aware of a
       report of a suspicious male in a house at 3701 Butler
       Street.
                                  ...

           Timothy McGill testified that he resided with his fiancée
       Stephanie Kerr at 3701 Butler Street, . . . on January 28,
       2014. McGill testified that [he] awoke to a loud knock on
       his door.      [Rush] asked McGill to let him into the
       apartment to use the bathroom. McGill refused and a
       heated argument ensued, which ended when McGill
       slammed the door in [Rush]‟s face and locked him out.
       McGill dressed and went down to the laundry room, where
       he heard a noise, and upon further investigation
       discovered [Rush] inside, crouched down with his back
       against the wall. McGill testified that he became infuriated
       at that point. He said to [Rush] that he had no business
       being in the building. [Rush] jumped to his feet and McGill
       observed that [Rush] now had a knife in his left hand.
       McGill retreated and saw [Rush] flee down the steps but
       not out the front door. As the only other option from that
       location would be the basement, McGill assumed [Rush]
       had gone down the basement stairs. McGill exited the
       building, took a position from which he could watch the
       front door, called his fiancée, and told her to lock the door
       and call the police. Ten to fifteen minutes later, police
       officers arrived at the scene.


                                   -2-
J-A29016-16


                                           ...

               Officer [Daniel] Nowak yelled as loud as he could, three
            times, “Pittsburgh Police.” “Give up. Surrender.” He
            heard no response to any of the verbal commands.
            Sergeant Henderson decided to send a canine officer alone
            with his dog down to the basement. Officer Phillip Lerza
            arrived at the scene with Rocco, his police dog. Officer
            Lerza also yelled down to the basement three times[2]
            without any response. Officer Lerza and Rocco proceeded
            to the basement, followed by Officer Nowak and Officer
            Robert Scott.     Officer Lerza requested that Officer[s]
            Nowak and Scott remain on the stairs while Officer Lerza
            and Rocco searched the room.

               As Officer Lerza and Rocco approached the rear part of
            the basement, [Rush] jumped out from behind the right-
            hand side of a doorway. Officer Nowak observed [Rush]
            immediately start striking Rocco in a downward punching
            motion on his back. [Rush] struck Rocco from behind with
            both fists. As Officer Lerza moved toward [Rush] and
            Rocco, [Rush] disengaged with Rocco and struck Officer
            Lerza with both hands, fists closed. Officer Nowak yelled
            out and ran toward the melee. [Rush] stopped fighting
            Officer Lerza and charged Officer Nowak. The two collided
            at high speed. [Rush] swung wildly at Officer Nowak with
            both hands. Officer Nowak blocked punches with his left
            hand and struck [Rush] with the flashlight he held in his
            right hand. During the combat, Officer Nowak injured his
            finger and his ankle. Officer Nowak gained leverage, took
            [Rush] to the ground and got on top of him. [Rush]
            continued to fight, despite the Officer commanding him to
____________________________________________


       2
           The first command that the Office[r] gave was “Pittsburg
           Police canine. Anyone in the building, sound off now, or I‟ll
           send in the dog.” Next the Officer said, “Pittsburgh Police
           canine. Anyone in the building, sound off now, or I‟ll send
           in the dog and you will be bit.” Lastly, he said, “Pittsburgh
           Police canine. Anyone in the building, sound off now, or I‟ll
           send in the dog.”

1925(a) Opinion, 2/16/16, at 7 (“1925(a) Op.”).



                                           -3-
J-A29016-16


           stop resisting. Officer Lerza grabbed [Rush]‟s arms but
           could not get handcuffs on [Rush] due to [Rush]‟s
           resistance.

              Officer [John] Baker arrived to assist Officers Lerza and
           Nowak, but the three of them were still unable to handcuff
           [Rush].[3] A sheriff‟s deputy came down with his taser in
           dry stun mode. The Deputy tased [Rush] in the leg to no
           effect. Officer Nowak pulled [Rush]‟s shirt over his head
           and instructed the Deputy to tase [Rush] on the uncovered
           skin. After three applications of the taser to [Rush]‟s bare
           skin, [Rush] stopped fighting and the officers were able to
           handcuff [Rush].     Once [Rush] was restrained, Officer
           Nowak observed Officer Lerza pat Rocco and discover that
           Rocco was covered in blood. Officer Nowak saw a knife on
           the ground near [Rush] and observed Officer Lerza pick up
           Rocco and run upstairs.

                                           ...

              Officer Lerza rushed Rocco to a local veterinary
           hospital. While Rocco was being examined, Officer Lerza
           noticed pain in his shoulder. Upon closer examination, he
           discovered that he had been stabbed through several
           layers of clothing.

                                           ...

              Dr. Julie Compton, a Board-certified veterinary surgeon,
           testified as an expert in veterinary surgery. Dr. Compton
           testified that she worked at the Pittsburgh Veterinary
           Specialty and Emergency Center (PVSEC), and in that
           capacity became familiar with a dog named Rocco who had
           been stabbed. Initially, Dr. Compton testified that she was
           at home but was notified by her resident that Rocco was
           stabile [sic] with a laceration about three centimeters long.


____________________________________________


       3
        Detective Thomas Ninehouser, who was also present at the scene
“described [Rush]‟s demeanor as „[C]razy, uncooperative, resisting.‟”
1925(a) Op. at 9.



                                           -4-
J-A29016-16


               Forty-five minutes later, she received another call that
           Rocco‟s condition had worsened. Dr. Compton arrived and
           performed two surgeries. During the first surgery, she
           discovered that Rocco‟s left kidney had sustained
           irreversible damage. She also observed that his aorta and
           vena cava were stripped of all soft tissues and the external
           wound of three centimeters was approximately five inches
           long internally. Two days later she performed a second
           surgery.     Rocco had liters of blood in his abdomen
           indicative of extensive internal hemorrhaging.           Dr.
           Compton could not find the source of the bleeding. While
           attempting to find the source of the bleeding, Dr. Compton
           discovered that Rocco‟s spine had been fractured by the
           knife wound. She stated that “to shred a piece of bone off
           a dog‟s spine underneath inches of muscle would take a
           very large amount of force.”        Dr. Compton said that
           Commonwealth Exhibit 14, a pocket knife with the tip
           broken off, was consistent with the weapon that caused
           Rocco‟s injuries. She testified that the force required to
           break off the tip of the blade would be similar to the force
           required to injure the dog‟s spine. Further, she testified
           that the length of the blade would have been sufficient to
           cause Rocco‟s wounds, assuming the knife was fully
           inserted into the dog. Rocco died on January 30, 2014
           from hemorrhaging resulting from a stab wound.

1925(a) Opinion, 2/16/16, at 3-4, 6-10 (“1925(a) Op.”) (internal citations

omitted).

       On December 5, 2014, a jury found Rush guilty of the aforementioned

crimes. On March 10, 2015, the trial court sentenced Rush to an aggregate

term of 14 years and 10 months‟ to 36 years and 6 months‟ incarceration,

followed by 8 years‟ probation.4          Rush filed post-sentence motions, which
____________________________________________


       4
        The trial court sentenced Rush to 30 to 84 months‟ incarceration for
the conviction for disarming a law enforcement officer, 40 to 84 months‟
incarceration for the conviction for torture of a police animal, 36 to 90
months‟ incarceration for the aggravated assault conviction, 36 to 90
(Footnote Continued Next Page)


                                           -5-
J-A29016-16



the trial court denied on April 16, 2015. On May 15, 2015, Rush timely filed

a notice of appeal.

      Rush raises the following issues on appeal:

          I.     Did the trial court err and abuse its discretion by
                 failing to disqualify a sitting juror who was openly
                 weeping during trial testimony regarding the death
                 of the canine, Rocco?

          II.    Did the trial court err in failing to give the requested
                 jury instruction for malice in relation to the Torture
                 of a Police Animal charge as the standard jury
                 instruction fails to define a necessary element?

          III.   Was the sentence of 178 to 438 months of
                 imprisonment, followed by 8 years of probation,
                 manifestly excessive, unreasonable, and contrary to
                 the dictates of the Sentencing Code, and thus an
                 abuse of the sentencing court‟s discretion?

Rush‟s Br. at 7 (suggested answers omitted).

I.    Juror Disqualification

      Rush claims that during testimony concerning the death of Rocco juror

number six (“Juror No. 6”) cried, which demonstrated bias and partiality. He

further claims that the trial court did not question Juror No. 6 and that the

instructions given to the jury at the conclusion of trial were insufficient to


                       _______________________
(Footnote Continued)

months‟ incarceration for a second aggravated assault conviction, and 36 to
90 months‟ incarceration for a third aggravated assault conviction, to run
consecutive to each other. The trial court further sentenced Rush to 2 years‟
probation for the resisting arrest conviction, 3 years‟ probation for the
escape conviction, and 3 years‟ probation for the conviction for flight to
avoid apprehension, trial, or punishment, to run consecutive to each other
and to the term of incarceration.



                                            -6-
J-A29016-16



address the incident. Finally, Rush argues his request to dismiss Juror No. 6

should have been granted.

      Article I, section 9 of the Pennsylvania Constitution, as well as the

Sixth Amendment to the United States Constitution, guarantees a defendant

the right to an impartial jury. Pa. Const., art. I § 9; U.S. Const. amend. VI.

“It is well settled that the purpose of voir dire is to ensure the empanelling

of a fair and impartial jury capable of following the instructions of the trial

court.” Commonwealth v. Lesko, 15 A.3d 345, 412-13 (Pa. 2011). Our

Supreme Court has explained that a juror is not expected “to be free from all

prejudices[;] rather, the law requires them to be able to put aside their

prejudices and determine guilt or innocence on the facts presented.”

Commonwealth v. Smith, 540 A.2d 246, 256 (Pa. 1988).

      “The decision to discharge a juror is within the sound discretion of the

trial court and will not be disturbed absent an abuse of that discretion.”

Commonwealth v. Carter, 643 A.2d 61, 70 (Pa. 1994). “This discretion

exists even after the jury has been [e]mpanelled and the juror

sworn.”    Id. (emphasis added).       Our Supreme Court explained that “a

finding regarding a venireman‟s impartiality „is based upon determinations of

demeanor and credibility that are peculiarly within a trial [court]‟s province. .

. . [Its] predominant function in determining juror bias involves credibility

findings whose basis cannot be easily discerned from an appellate record.‟”

Smith, 540 A.2d at 256 (quoting Wainwright v. Witt, 469 U.S. 412, 428-

29 (1985)).    It is the appellant‟s burden to show that the jury was not

                                      -7-
J-A29016-16



impartial.   Commonwealth v. Noel, 104 A.3d 1156, 1169 (Pa. 2014).

Further, this Court has found that per se prejudice does not result where a

juror becomes upset during the trial. See Commonwealth v. Pander, 100
A.3d 626, 632 (Pa.Super. 2014) (en banc).

      In Commonwealth v. Briggs, our Supreme Court set forth the

standard for prospective juror disqualification:

         The test for determining whether a prospective juror
         should be disqualified is whether he is willing and able to
         eliminate the influence of any scruples and render a verdict
         according to the evidence, and this is to be determined on
         the basis of answers to questions and demeanor. . . . It
         must be determined whether any biases or prejudices can
         be put aside on proper instruction of the court. . . . A
         challenge for cause should be granted when the
         prospective juror has such a close relationship, familial,
         financial, or situational, with the parties, counsel, victims,
         or witnesses that the court will presume a likelihood of
         prejudice or demonstrates a likelihood of prejudice by his
         or her conduct or answers to questions.

12 A.3d 291, 333 (Pa. 2011) (quoting Commonwealth v. Cox, 983 A.2d
666, 682 (Pa. 2009)).

      While most cases address the issue of prospective jurors, we have

employed the same analysis in cases where a question arises about a juror‟s

impartiality during trial. See Pander, 100 A.3d at 632 (“While Hale and the

cases discussed therein involved juror challenges prior to trial, we find the

discussion therein apt . . . .”); Carter, 643 A.2d at 70 (“Th[e trial court‟s]

discretion exists even after the jury has been [e]mpanel[]ed and the juror

sworn.”).    Here, there is no allegation that Juror No. 6 had a personal


                                     -8-
J-A29016-16


relationship with any party, counsel, victim, or witness. Accordingly, we will

not presume prejudice.     See Commonwealth v. Stewart, 295 A.2d 303,

305-06 (Pa. 1972) (presuming prejudice where father of the victim was in

the jury panel and had been in the same room with the rest of the jury for

more than two days). Further, this is not a situation where prejudice will be

presumed by the juror‟s conduct. See Pander, 100 A.3d at 632.

        During Officer Lerza‟s cross-examination, Rush‟s counsel played a 911

tape in which Rocco was heard barking in the background. Upon hearing the

recording, Officer Lerza cried on the witness stand and Juror No. 6 cried as

well.   Rush states that “[i]t is unclear whether the juror cried because of

sadness over the dog being dead, or because of the police officer‟s emotional

state, or perhaps because of memories of other dogs in the juror‟s past.”

Rush‟s Br. at 33. Nevertheless, Rush claims that the trial court should have

dismissed Juror No. 6 because: her reaction was “an obvious sign of bias

and an excessive emotional attachment to one side of the case, the

prosecution”; she could not render a verdict solely on the law and facts of

the case as her “emotions clouded her judgment”; and her emotional

response could have influenced the rest of the jury. Id.

        The trial court found that the juror cried “during extremely emotional

testimony, during which the witness also cried” and that Rush failed to

establish how the juror‟s crying “impeded the juror‟s ability to fulfill the oath




                                      -9-
J-A29016-16


to judge the case based on the facts and not on emotion.” 1925(a) Op. at

12. We agree with the trial court.

       This Court addressed a similar situation in Pander, where a juror

became visibly upset after viewing graphic photographs of the victim and

required a break after viewing them. 100 A.3d at 631.5 Upon questioning

by the trial court, the juror stated that even though the photographs

reminded her of her late husband, who had died the previous year, she could

remain impartial.      Id.    The trial court denied appellant‟s request that an

alternate juror be seated.          Id.    On appeal, the appellant argued that

prejudice should have been presumed based on the juror‟s reaction. Id. We

disagreed, concluding that a juror becoming upset over a photograph was

not per se prejudicial. Id. at 632. We further stated “[T]hat the juror was

disturbed by pictures of the victim because it brought back memories of her

recently deceased husband does not alone indicate an inability to consider

the evidence impartially.” Id.

       While in Pander the juror had to leave the courtroom, here, Juror No.

6‟s crying was barely noticed. During a break, while the jury was out of the

courtroom, the following exchange occurred:


____________________________________________


       5
        In Pander, the appellant filed a petition under the Post Conviction
Relief Act, claiming that his counsel had rendered ineffective assistance
during trial. We concluded that the underlying ineffective assistance of
counsel claim lacked merit.



                                          - 10 -
J-A29016-16


         [TRIAL COUNSEL]: It‟s been brought to my attention
         during the testimony Juror No. 6 was crying.

         THE COURT: I believe Juror No. 6 was crying when you
         played the CD containing the radio between Rocco‟s K-9
         partner and dispatch where the dog was heard in the
         background, so it was in response to hearing your
         evidence.

         [TRIAL COUNSEL]: All right. Well, regardless of what
         triggered the emotional response, I questioned the
         potential jurors extensively as to whether they could
         decide this case based on the facts of evidence and not be
         swayed by passion, sympathy, emotion, et cetera. They
         all assured me that they could.

           The fact that this [juror] succumbed to emotion causes
         me to question whether she can decide this case
         impartially, so I would ask that that juror be removed.

         [COMMONWEALTH]: Your Honor, I would object to that.
         The juror took an oath. We have to have faith that she
         would follow the oath she took. And whatever effect to
         that juror or witnesses was in response to what [trial
         counsel] played on his own cross-examination of Officer
         Lerza.

         THE COURT: I, in fact, cry at weddings and funerals of
         people I don‟t know, because I respond to other people‟s
         sorrow. So the fact that the officer cried on the stand may
         have triggered that, we don‟t know. But the law presumes
         that the jury will be able to follow the instructions given by
         the Court and she will be further instructed when I give my
         closing instruction that she must decide the case based on
         the evidence as it was presented and not be swayed by
         any bias, prejudice or emotion, so the motion is denied.

N.T., 12/11/14, at 505-06.

      The juror‟s reaction in this case was much less conspicuous than in

Pander, where the juror required a break and left the courtroom. Here, as

trial counsel acknowledged, it had to be “brought to [his] attention” that the

                                     - 11 -
J-A29016-16


juror was crying. Id at 505. Furthermore, trial counsel did not ask that the

juror be questioned, and did not object when the trial court stated that it

would further instruct the juror during “closing instructions that she must

decide the case based on the evidence as it was presented and not be

swayed by any bias, prejudice or emotion.”6         N.T., 12/11/14, at 506.

Finally, Rush has offered nothing more than speculation about Juror No. 6‟s

possible bias or influence on the rest of the jury. In short, he has failed to

meet his burden to show that the jury was not impartial, see Noel, 104
A.3d at 1169, and the trial court did not abuse its discretion in declining to

dismiss Juror No. 6.7

       Rush also argues that the trial court‟s subsequent instructions were an

insufficient response to Juror No. 6‟s emotional reaction. “It is settled law

that, absent evidence to the contrary, the jury is presumed to have followed

____________________________________________


       6
        Rush does not contend that Juror No. 6 showed any bias either
during pre-trial voir dire or at any time after the incident in question.
       7
        Rush cites several cases from other jurisdictions that do not support
his claim. See State Farm Mut. Auto Ins. Co. v. Rindner, 996 So. 2d
932, 935 (Fla. Dist. Ct. App. 2008) (no abuse of discretion in denying the
motions for mistrial and new trial in personal injury case where plaintiff‟s
mother cried during her testimony); Washburn v. Holbrook, 806 P.2d 702,
703-04 (Or. Ct. App. 1991) (no abuse of discretion in denying motion for
mistrial in medical malpractice case where plaintiff, physician, and her
attorney cried during the trial); United States v. Fazio, 770 F.3d 160, 169
(2d Cir. 2014) (no abuse of discretion in dismissing juror who “professed
love for defense counsel [and] said that the government‟s counsel was
corrupt half the time,” and during trial smirked, exchanged knowing glances
with another juror, and rolled her eyes).



                                          - 12 -
J-A29016-16


the trial court's instructions . . . .”    Commonwealth v. Laird, 988 A.2d
618, 629 (Pa. 2010). During its charge to the jury, the trial court stated:

            You should consider these instructions as a whole. You
         may not pick out one instruction and disregard others. I
         caution you not to allow sympathy, prejudice or any
         emotion to influence you.

            It is your duty to base your decision strictly on the
         evidence. . . .

                                          ...

            You must keep your deliberations free from any bias or
         prejudice. Both the Commonwealth and the Defendant
         have the right to expect you to consider the evidence and
         apply the law as I have outlined it.

N.T., 12/11/14, at 883, 908.        When the trial court asked trial counsel

whether he had any proposed additions or corrections, counsel said nothing

about the juror incident.    Thus, Rush has waived his claim that the trial

court‟s instructions were insufficient. See Pa.R.Crim.P. 647(c) (“No portions

of the charge nor omissions from the charge may be assigned as error,

unless specific objections are made thereto before the jury retires to

deliberate.”).

II.   Jury Instructions

      Rush next argues that the trial court abused its discretion in failing to

give his requested jury instruction on the definition of “maliciously.” Rush

contends that the offenses of cruelty to animals and torture to a police

animal required him to have acted “willfully or maliciously,” and while the




                                      - 13 -
J-A29016-16


trial court‟s instructions defined “willfully,” they did not define “maliciously.”

Rush‟s Br. at 41.

      We review a challenge to a jury instruction for an abuse of discretion

or an error of law.     Commonwealth v. Brown, 911 A.2d 576, 582-83

(Pa.Super. 2006).     We must consider the charge as a whole, rather than

isolated fragments.     See Lesko, 15 A.3d at 397; Commonwealth v.

Simpson, 66 A.3d 253, 274 (Pa. 2013). We examine the entire instruction

“against the background of all evidence presented, to determine whether

error was committed.”      Commonwealth v. Grimes, 982 A.2d 559, 564

(Pa.Super. 2009) (quoting Buckley v. Exodus Transit & Storage Corp.,

744 A.2d 298, 305 (Pa.Super. 1999)).           “A jury charge is erroneous if the

charge as a whole is inadequate, unclear, or has a tendency to mislead or

confuse the jury rather than clarify a material issue.” Id. (quoting Buckley,

744 A.2d at 305). “Therefore, a charge will be found adequate unless the

issues are not made clear to the jury or the jury was palpably misled by

what the trial judge said.”     Id. (quoting Buckley, 744 A.2d at 305-06).

Furthermore, “[o]ur trial courts are invested with broad discretion in crafting

jury instructions, and such instructions will be upheld so long as they clearly

and accurately present the law to the jury for its consideration.” Simpson,
66 A.3d at 274. “The trial court is not required to give every charge that is

requested by the parties and its refusal to give a requested charge does not




                                      - 14 -
J-A29016-16


require reversal unless the [a]ppellant was prejudiced by that refusal.”

Commonwealth v. Thomas, 904 A.2d 964, 970 (Pa.Super. 2006).

       The certified record does not include any written proposed instruction

from Rush concerning the charges of torture of a police animal and cruelty to

animals.     The transcript includes the following statement from Rush‟s

counsel concerning the court‟s proposed charge and Rush‟s desired

alternative:

           [T]he problem with the definition in the current version of
           the charge is that it doesn‟t include the language that
           malice requires a wickedness of disposition, hardness of
           heart, cruelty, recklessness of consequence and a mind
           regardless of social duty indicating an unjustified disregard
           for a probability of death or great bodily harm. That‟s
           language [sic] that is part of the definition of malice and
           extreme indifference to the value of, in this case, it would
           be animal life, but that‟s part of the definition of malice, so
           I‟m asking that the jury be instructed. That‟s based on the
           case law, based on the definition of third degree murder.

N.T., 12/12/14-12/15/14,8 at 853-54.

       The trial court rejected Rush‟s proposed instruction as an inaccurate

statement of the law:

           the adaptation [was] longer than the instruction. Because
           the statute doesn‟t require -- what you have here is that
           for animal cruelty or police animals, the act is with malice
           as opposed to maliciously. If the perpetrator‟s actions
           show this wanton and willful disregard, an unjustified and
           extremely high risk that his conduct would result in death

____________________________________________


       8
      The notes of testimony for December 12, 13, 14, and 15 have been
condensed into one transcript.



                                          - 15 -
J-A29016-16


         or serious bodily injury to the animal.         And the statute
         very clearly doesn‟t require that.

            The statute requires first that the Defendant taunted,
         tormented, teased, beat, kicked, struck, tortured,
         mutilated, injured[,] disabled[,] poisoned[,] or killed an
         animal. It doesn‟t require extremely high risks of death or
         serious bodily injury. So that‟s an inaccurate statement of
         the law.

Id.

      Instead,   the   trial   court   followed   the   suggested   standard   jury

instructions:

         [Rush] has been charged with one count of animal cruelty
         involving a police animal. To find [Rush] guilty of this
         offense, you must find that the following elements have
         been proven beyond a reasonable doubt:           First, that
         [Rush] taunted, tormented, teased, beat, kicked, struck,
         tortured, mutilated, injured, disabled, poisoned or killed a
         police animal.

            And second, that [Rush] did so willfully or maliciously.
         That is, that he did so with the intent to commit and act
         that he knew the law would forbid or by consciously
         disregarding a substantial and unjustifiable risk that his
         conduct would bring about the harm to be prevented.

                                          ...

            [Rush] has been charged with an additional and
         separate count of animal cruelty. To find [Rush] guilty of
         this offense, you must find that the following elements
         have been proven beyond a reasonable doubt: First, that
         [Rush] killed, maimed, mutilated, disfigured or tortured
         any dog or cat, whether belonging to himself or another.

            And second, that [Rush] did so willfully or maliciously,
         that is, that he did so even with the intent to commit an
         act he knew the law would forbid or by consciously
         disregarding a substantial and unjustifiable risk that his
         conduct would bring about the harm to be prevented.



                                        - 16 -
J-A29016-16


N.T., 12/12/14-12/15/14, at 900-02; see also Pa. SSJI (Crim) §§ 5511.2,

5511.


        The statutes for torture of a police animal and cruelty to animals use

the generic terms “willfully” and “maliciously,” and do not define either of

those terms.     Our legislature defines most terms related to a defendant‟s

required mental state at 18 Pa.C.S. § 302.      The comment to section 302

explains its purpose as follows:

             The purpose of this section is to clearly define the
          various mental states upon which criminal liability is to be
          based. Under existing law the words “wil[l]fully” or
          “maliciously” are used in many cases. However, these
          words have no settled meaning. In some instances there
          is no expressed requirement concerning the existence of
          mens rea. These defects in existing law are remedied by
          this section which sets forth and defines the culpability
          requirements and eliminates the obscurity of the terms
          “malice” and “wil[l]ful.”

18 Pa.C.S. § 302 cmt. (internal citations omitted). As Rush notes, however,

while section 302(g) defines “willfully,” see 18 Pa.C.S. § 302(g) (“A

requirement that an offense be committed willfully is satisfied if a person

acts knowingly with respect to the material elements of the offense . . . .”),

it does not define “maliciously.”

        Rush claims that the trial court should have used the definition of

“malice” derived from Commonwealth v. Drum, 58 Pa. 9 (1868).               In

Drum, the Pennsylvania Supreme Court stated that “[m]alice is a legal

term, implying much more. It comprehends not only a particular ill-will, but


                                     - 17 -
J-A29016-16


every case where there is wickedness of disposition, hardness of heart,

cruelty, recklessness of consequences, and a mind regardless of social

duty[.]” Id. at 15.

      Rush‟s requested instruction before the trial court, however, did not

merely use the definition of “malice” set forth in Drum. Rush also requested

an instruction based on third-degree murder that presumes death.          See

N.T., 12/12/14-12/15/14, at 853 (“malice requires a wickedness of

disposition, hardness of heart, cruelty, recklessness of consequence and a

mind regardless of social duty indicating an unjustified disregard for a

probability of death or great bodily harm”) (emphasis added).              We

agree with the trial court that the statutes at issue here contain no such

requirement and that Rush‟s proposed instruction was not an accurate

statement of the law. Id. at 855. See 18 Pa.C.S. § 5511.2(b) (“It shall be

unlawful for any person to willfully or maliciously torture, mutilate, injure,

disable, poison or kill a police animal.”) (emphasis added); 18 Pa.C.S. §

5511(a)(2.1)(i)(A) (“willfully and maliciously . . . [k]ills, maims, mutilates,

tortures or disfigures any dog”). Thus, it would have been an error for the

trial court to accept Rush‟s modified version of malice.   See Simpson, 66
A.3d at 274 (trial courts have “broad discretion in crafting jury instructions,




                                    - 18 -
J-A29016-16


and such instructions will be upheld so long as they clearly and accurately

present the law to the jury”).9

       Accordingly,     because     Rush‟s     proposed   jury   instruction   was   a

misstatement of the law, the trial court did not abuse its discretion in

rejecting it and instructing the jury according to the Standard Jury

Instructions. Cf. Commonwealth v. Zewe, 663 A.2d 195, 199 (Pa.Super.

1995) (trial court properly refused to use appellant‟s proposed instruction

where it inaccurately stated the law “and instead relied on an instruction

that [wa]s in substantial conformity with the Pennsylvania Suggested

Standard Jury Instructions); Commonwealth v. Strong, 399 A.2d 88, 92

(no reversible error when trial court refused to read appellant‟s points for

charge when they erroneously stated the applicable law). Thus, we conclude

the trial court did not abuse its discretion or commit an error of law.

III. Discretionary Aspects of Sentencing

       Rush next challenges the discretionary aspects of his sentence,

arguing that it was “manifestly excessive, unreasonable, and contrary to the


____________________________________________


       9
        Upon a proper request, trial courts should give a definition of malice
consistent with our opinion in Commonwealth v. Crawford, 24 A.3d 396
(Pa.Super. 2011). In Crawford we explained that “malicious” in the context
of 18 Pa.C.S. § 5511(a)(2.1)(i)(A) (cruelty to animals) “is conduct that
represents a „wickedness of disposition, hardness of heart, cruelty,
recklessness of consequences, and a mind regardless of social duty.‟” Id. at
402 (quoting Commonwealth v. Ingram, 926 A.2d 470, 476 (Pa.Super.
2007)).



                                          - 19 -
J-A29016-16



dictates of the Sentencing Code, and thus an abuse of the sentencing court‟s

discretion.”   Rush‟s Br. at 6.     “Challenges to the discretionary aspects of

sentencing     do   not   entitle   an    appellant   to   review   as   of   right.”

Commonwealth v. Allen, 24 A.3d 1058, 1064 (Pa.Super. 2011).                   Before

we address such a challenge, we first determine:

         (1) whether the appeal is timely; (2) whether Appellant
         preserved his issue; (3) whether Appellant‟s brief includes
         a concise statement of the reasons relied upon for
         allowance of appeal with respect to the discretionary
         aspects of sentence; and (4) whether the concise
         statement raises a substantial question that the sentence
         is appropriate under the sentencing code.

Commonwealth v. Austin, 66 A.3d 798, 808 (Pa.Super. 2013) (quoting

Commonwealth v. Malovich, 903 A.2d 1247, 1250 (Pa.Super. 2006)).

      Rush filed a timely notice of appeal, preserved his claim in a timely

post-sentence motion, and included in his brief a concise statement of

reasons relied upon for allowance of appeal pursuant to Pennsylvania Rule of

Appellate Procedure 2119(f).        We must now determine whether he has

raised a substantial question that the sentence is inappropriate under the

sentencing code and, if so, review the merits.

      We evaluate whether a particular sentencing issue raises a substantial

question on a case-by-case basis.         Commonwealth v. Dunphy, 20 A.3d
1215, 1220 (Pa.Super. 2011).             A substantial question exists where a

defendant raises a “plausible argument that the sentence violates a

provision of the sentencing code or is contrary to the fundamental norms of


                                         - 20 -
J-A29016-16


the sentencing process.” Commonwealth v. Dodge, 77 A.3d 1263, 1268

(Pa.Super. 2013) (citation and internal quotation marks omitted).          “[A]

defendant may raise a substantial question where he receives consecutive

sentences within the guideline ranges if . . . application of the guidelines

would be clearly unreasonable, resulting in an excessive sentence.” Id. at

1270.

        Rush contends that the following sentencing issues present substantial

questions: (1) the trial court focused on the seriousness of the crimes and

failed to consider his rehabilitative needs; (2) the trial court double-counted

factors already considered in the Sentencing Guidelines as the sole reason

for imposing a lengthy sentence; (3) the trial court failed to state the

guideline ranges at sentencing; and (4) the trial court‟s stated policy of

imposing a sentence for each victim violated the concept of individualized

sentencing. Rush has cited no case law holding that his claim that the trial

court failed to state the guideline ranges at sentencing raises a substantial

question, nor does our research reveal any.10          His remaining claims,

____________________________________________


        10
         Even if it did raise a substantial question, Rush‟s claim is meritless.
“[G]uidelines have no binding effect . . . they are advisory guideposts that
are valuable, may provide an essential starting point, and that must be
respected and considered; they recommend, however, rather than require a
particular sentence.” Commonwealth v. Walls, 926 A.2d 957, 964-65 (Pa.
2007). We have previously held that “[w]hen the record demonstrates that
the sentencing court was aware of the guideline ranges and contains no
indication that incorrect guideline ranges were applied or that the court
misapplied the applicable ranges, we will not reverse merely because the
(Footnote Continued Next Page)


                                          - 21 -
J-A29016-16


however, do raise a substantial question.                See Commonwealth v.

Serrano, 150 A.3d 470, 473 (Pa.Super. 2016) (finding substantial question

where appellant claimed trial court failed to consider his individualized

needs); Commonwealth v. Coulverson, 34 A.3d 135, 143 (Pa.Super.

2011) (finding substantial question where appellant argued trial court

focused on seriousness of offense and did not consider his rehabilitative

needs); Commonwealth v. Shugars, 895 A.2d 1270, 1274-75 (Pa.Super.

2006) (finding substantial question where appellant argued trial court relied

on “impermissible factors,” including his prior criminal history, as sole reason

for his increased sentence). Nevertheless, these claims do not merit relief.

      “Sentencing is a matter vested within the discretion of the trial court

and will not      be     disturbed absent        a manifest abuse   of discretion.”

Commonwealth v. Crump, 995 A.2d 1280, 1282 (Pa.Super. 2010).                   “An

abuse of discretion requires the trial court to have acted with manifest

unreasonableness, or partiality, prejudice, bias, or ill-will, or such lack of

support so as to be clearly erroneous.” Id. “A sentencing court need not

undertake a lengthy discourse for its reasons for imposing a sentence or
                       _______________________
(Footnote Continued)

specific ranges were not recited at the sentencing                       hearing.”
Commonwealth v. Griffin, 804 A.2d 1, 8 (Pa.Super. 2002).

      Here, the sentencing transcript as a whole demonstrates the trial
court‟s awareness of the Sentencing Guidelines. This, coupled with the fact
that all of Rush‟s sentences were within or below the Sentencing Guidelines,
indicates that the trial court applied the correct guideline ranges and did not
misapply the applicable ranges. Therefore, we find no abuse of discretion.



                                           - 22 -
J-A29016-16


specifically reference the statute in question, but the record as a whole must

reflect the sentencing court‟s consideration of the facts of the crime and

character of the offender.” Id. at 1283.

       Rush first claims that the trial court focused “almost exclusive[ly]” on

what happened the night of the crimes and that this demonstrated an

improper focus on retribution. Rush‟s Br. at 55. Rush continues that with

regard to the section 9721(b) factors,11 the trial court focused extensively on

“the gravity of the offense as it relates to the impact on the life of the victim

and on the community,” but failed to adequately consider the “protection of

the public,” and did not address at all Rush‟s “rehabilitative needs.”        42

Pa.C.S. § 9721(b). Rush further claims that the trial court erred in failing to

recite any information contained in the presentence investigation report.

       We disagree. The trial court properly considered “the protection of the

public, the gravity of the offense as it relates to the impact on the life of the

victim and on the community, and [Rush‟s] rehabilitative needs.” 42 Pa.C.S.

§ 9721(b). At sentencing, the trial court stated it had considered the fact

that Rush “was on probation, absconder status, ha[d] not made himself

available in the community for supervision, and . . . was being sought by


____________________________________________


       11
         “The sentence imposed should call for confinement that is consistent
with the protection of the public, the gravity of the offense as it relates to
the impact on the life of the victim and on the community, and the
rehabilitative needs of the defendant.” 42 Pa.C.S. § 9721(b).



                                          - 23 -
J-A29016-16


police to confirm his Megan‟s Law registration status.” N.T., 3/10/15, at 21.

It further took into consideration Rush‟s

            history of assaults, and . . . review[ed] the Pre-Sentence
            Report, somewhere in the neighborhood of about 20,
            including aggravated assaults, simple assaults, statutory
            sexual assaults, killing of a police animal, disarming of law
            enforcement, crimes of violence, and just to be very clear,
            that does include a few that were withdrawn and a few -- a
            couple that remain pending by the age of 22.

Id. at 22. The trial court continued:

               That is a significant and concerning history of violence,
            and for that reason, I am going to include in my sentence
            a rather long tail on a number of counts so that the Parole
            Board is able to determine when Mr. Rush has
            demonstrated a level of stability and capacity to return to
            [the] community and conform his behavior to that which
            would be expected to be a safe and law abiding citizen.

Id.

       Additionally, the trial court was aware of Rush‟s mental health issues.

The trial court had before it Rush‟s pre-sentence report12 and also heard a

statement from Rush‟s mother, read by the Commonwealth.

               [Rush‟s mother] wanted the Court to know that her son
            has had mental health issues throughout his life that she
            did try to help him with.

               She said she doesn‟t, “sugarcoat” her son. She knows
            that he is very dangerous. She does want it to be known
____________________________________________


       12
         “Where pre-sentence reports exist, we . . . presume that the
sentencing judge was aware of relevant information regarding the
defendant's character and weighed those considerations along with
mitigating statutory factors.” Commonwealth v. Macias, 968 A.2d 773,
778 (Pa.Super. 2009) (quoting Commonwealth v. Devers, 546 A.2d 12,
18 (Pa. 1988)).



                                          - 24 -
J-A29016-16


        that she did try to warn law enforcement about her son‟s
        propensity for danger and violence . . .

            She indicated to me that she knows that her son must
        serve a lengthy prison sentence. She‟s comfortable with
        that, because he has been institutionalized for most of his
        life, and she knows at least he will get his medications
        when he is incarcerated and he will be less likely to do
        something.

           She indicated that she herself is afraid of her son, and
        that when he would stay with her, she would sleep with
        her door locked.

Id. at 12-13.

     As far as Rush‟s argument that the trial court did not “reiterate[]”

specific facts contained in the pre-sentence report, Rush‟s Br. at 55, he does

not cite any authority that requires the trial court to state on the record

specific facts included in the pre-sentence report. See supra n.12.

     Contrary to Rush‟s claim, the trial court did not merely focus on the

events of the night of the crimes; rather, it properly considered all of the

evidence before it, including the section 9721(b) factors and all other

mitigating circumstances, and adequately stated its reasons on the record.

Thus, we find no abuse of discretion.

     Next, Rush claims that the trial court erred in twice considering Rush‟s

offense gravity score and prior record score, first in the guidelines

calculation and then again when imposing sentence. Rush argues that while

a trial court may use a defendant‟s prior criminal history to supplement

other sentencing information, here, Rush‟s criminal history “was a primary

reason for the lengthy sentence imposed.” Rush‟s Br. at 59.

                                    - 25 -
J-A29016-16


        In Shugars, we explained that while “[i]t is impermissible for a court

to consider factors already included within the sentencing guidelines as the

sole reason for increasing or decreasing a sentence to the aggravated or

mitigated range[,]” a trial court may “use prior conviction history and other

factors already included in the guidelines if, they are used to supplement

other extraneous sentencing information.” 895 A.2d at 1275 (quoting

Commonwealth v. Simpson, 829 A.2d 334, 339 (Pa.Super. 2003))

(emphasis in original).

        That the trial court mentioned Rush‟s prior criminal history in

fashioning his sentence does not demonstrate impermissible double-counting

of sentencing factors.    As discussed above, the trial court considered the

section 9721(b) factors, including the impact on the life of the victims, the

threat Rush posed to the community, and the facts and circumstances of the

crimes. The trial court also considered the pre-sentence report, the fact that

Rush was on absconder status, and his lack of successful rehabilitation in the

past.    Thus, Rush‟s prior criminal history was not the sole factor, “it was

merely just one factor among several that led to the increased sentence.”

Shugars, 895 A.2d at 1275.

        Finally, Rush claims that the trial court‟s practice of imposing a

separate sentence for each victim is a violation of the concept of

individualized sentencing and such a “blanket policy” fails to consider all of

the section 9721(b) factors. Rush‟s Br. at 60.


                                     - 26 -
J-A29016-16


      “Pennsylvania's sentencing system, as evidenced by the Sentencing

Code and our case law, is based upon individualized sentencing.”        Walls,
926 A.2d at 966.     However, “[s]entencing is a matter vested within the

discretion of the trial court and will not be disturbed absent a manifest abuse

of discretion.” Crump, 995 A.2d at 1282. Here, the trial court stated that it

had a “general philosophy” of sentencing for each victim of a crime. 1925(a)

Op. at 20. This statement, however, does not per se establish a manifest

abuse of its discretion.   Where the trial court has considered the section

9721(b) factors, the pre-sentence report, and all of the record evidence, as

the trial court did in this case, there is no abuse of discretion. See Walls,
926 A.2d at 966 (“[W]hile the sentencing court unfortunately cast doubt

upon the individualized nature of [appellant's] sentence by making certain

general comments about those who sexually victimize young children, when

viewed as a whole, the sentencing court made a sentencing decision that

was individualized with respect to [appellant].”).

      The trial court stated that

         numerous cases support the principle of consecutive
         sentences for each victim.     See Commonwealth v.
         Watson, 457 A.2d 127 (Pa.Super. 1983) (although
         separate sentences for indecent assault and corruption of
         minors were improper because they related to the same
         criminal act, the court could properly impose separate
         sentences with respect to each of two victims);
         Commonwealth v. Lockhart, 296 A.2d 883 (Pa.Super.
         1972) (several victims robbed during same holdup).
         Furthermore, this Court‟s general philosophy towards
         consecutive sentencing to reflect separate crimes
         committed on separate victims neither precludes argument

                                    - 27 -
J-A29016-16


            as to why such sentences should not be imposed in a
            particular case nor prevents this Court from imposing a
            sentence in each case appropriate to the facts of the case
            and the circumstances of the defendant.        This Court
            imposed sentences in this case based on the facts of this
            case and the circumstances of this appellant.

1925 Op. at 20. We agree.13

       Thus, we conclude the trial court did not abuse its discretion in

fashioning Rush‟s sentence.

       Judgment of sentence affirmed.

Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary



Date: 5/11/2017




____________________________________________


       13
         To the extent Rush argues that the trial court abused its discretion
by imposing consecutive sentences, this claim is also without merit. The
trial court considered the facts of the crimes and Rush‟s character and
circumstances in deciding to impose a consecutive sentence. See
Commonwealth v. Prisk, 13 A.3d 526, 533 (Pa.Super. 2011) (“[T]he
sentencing court [has] discretion to impose its sentence concurrently or
consecutively to other sentences being imposed at the same time or to
sentences already imposed.”); see also Commonwealth v. Hoag, 665
A.2d 1212, 1214 (Pa.Super. 1995) (stating appellant should not be entitled
to “a volume discount for his crimes by having all sentences run
concurrently”). We find no abuse of discretion.



                                          - 28 -